Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered April 10, 2002, convicting him of murder in the second degree, assault in the third degree, and menacing in the third degree (two counts), upon a jury verdict, and imposing sentence.
*697Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt, based upon an acting-in-concert theory (see People v Canty, 305 AD2d 612 [2003]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see GPL 470.15 [5]).
The defendant’s challenge to the propriety of his sentence is without merit (see People v Young, 94 NY2d 171 [1999]; People v Seavey, 9 AD3d 742 [2004], lv denied 4 NY3d 748 [2004]; People v Carroll, 300 AD2d 911 [2002]). Florio, J.P., S. Miller, Luciano and Mastro, JJ., concur.